PER CURIAM.
Jerry L. Guinade appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Mr. Guinade alleges that he is entitled to postconviction relief. Specifically, he contends that the trial court violated Florida Rule of Criminal Procedure 3.720 by not asking him if there was any legal cause why he should not be sentenced following his conviction, and by not giving him an opportunity to present evidence and argument before pronouncing sentence. We affirm. Rule 3.850 does not authorize relief based on grounds that could have been or should have been raised at trial, and, if properly preserved, on direct appeal of the judgment and sentence. This claim could or should have been raised on direct appeal, and, therefore, is not cognizable in a rule 3.850 motion.
AFFIRMED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.